DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1, in the reply filed on 04/14/2022 is acknowledged.
Claims 2-5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/14/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheffield Smelting CO LTD (GB 1532840A) [IDS dated: 01/08/2021], herein Sheffield.

In regards to claim 1, Sheffield teaches a cadmium free silver based brazing alloy containing, apart from impurities, from 35 to 45 weight percent silver, from 18 to 25 weight percent copper, from 25 to 30 weight percent zinc, from 0.1 to 7 weight percent manganese, from 0.1 to 5 weight percent tin and from 0.1 to 7 weight percent nickel [Col 1 lines 27- 33 and Col 2 lines 1-4, claim 1]. By example, Sheffield teaches in the table the third example a silver brazing alloy having in wt.%: 42% Ag, 21 % Cu, 27 % Zn, 4 % Mn, 2 % Sn, and 4% Ni [Table- example 3, claim 2]. The elements of this alloy are all each within the claimed ranges and  CMn/CNi= 4/4=1 ≥ 0.9.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include silver brazing material with similar compositions including: Li et al. (CN 1404957A), Wiehl (US 2016/0158898 A1) and Wiehl et al. (US 2017/0368641 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784